Citation Nr: 0832619	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability 
manifested by dizziness, to include vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In April 2008, the veteran, through his representative, 
submitted additional medical evidence, with a waiver of 
consideration of RO review.  That evidence has been 
associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
tinnitus is related to his military noise exposure.

2.  The medical evidence does not show that the veteran's 
dizziness or vertigo is related to his military noise 
exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  Dizziness or vertigo was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January, February, and October 
2006 the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the 
January and February predecisional notices informed the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and of the relative burdens 
of VA and the veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The October notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the January 2007 
statement of the case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and medical opinions have been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.




Service Connection

The veteran seeks service connection for tinnitus and a 
disability manifested by dizziness, which he contends are the 
result of noise exposure in service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence confirms that the veteran carries 
diagnoses of tinnitus, dizziness, and vertigo.  See VA 
examination report, April 2006; see also VA outpatient 
clinical record, December 2007.  Therefore, the current 
diagnosis element of proving service connection has been 
satisfied for both claims. 

The veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of tinnitus, dizziness, 
or vertigo.  Regardless, the veteran's service personnel 
records show that he was an ammunition carrier and a motor 
vehicle operator during his Korean War service.  On the basis 
of these military occupational specialties, the veteran's 
statements regarding his level of noise exposure in service 
are credible, and the in-service event element of service 
connection is substantiated.  The question that remains, 
therefore, is whether there is medical evidence of a nexus 
between the current diagnoses and his service.  

In April 2006, the veteran underwent a VA ear disease 
examination in conjunction with his claims.  The examining 
physician reviewed the veteran's claims file and acknowledged 
his credible statements regarding noise exposure in service.  
The physician obtained a full medical history relative to his 
tinnitus and dizziness.  The veteran reported the onset of 
his tinnitus as 10 to 12 years prior and described it as a 
rather mild sensation.  He reported that it is always there 
in a low form and occasionally increases in volume.  
Regarding his vertigo and dizziness, the veteran reported 
that he has had it off and on for "a number of years."  VA 
outpatient clinical records, dating from September 2002 when 
the veteran first became a patient at VA, show that the first 
documented indication of vertigo is in June 2004. 

The physician conducted a neurotologic examination.  Finger 
to nose, finger to finger to nose, heel to shin, and rapidly 
alternating pronation/supination of the hands on knees was 
all satisfactorily performed, though slowly.  A Romberg test 
was accomplished with eyes open, then eyes closed, 
satisfactorily.  Tandem walk was also accomplished, though 
the veteran was a little wobbly on the left leg, which was 
thought to be age-related.  Head hanging to the right 
produced no subjective dizziness, nor any observable 
nystagmus.  The same test to the left produced a subjective 
complaint of a little spinning, but without observable 
nystagmus.  

Based on his examination of the veteran and a review of the 
file, the physician concluded that there was no evidence of 
inner ear involvement in the veteran's benign positional 
vertigo, a diagnosis based on his subjective complaints, but 
not objectively confirmed.  The physician found that his 
dizziness was likely related to aging effects in a general 
way.  Due to the delayed onset of his dizziness, the 
physician concluded that it was not related to his military 
noise exposure or noise-induced hearing loss. 

Referable to the veteran's tinnitus, the physician found that 
because of the relatively recent onset (when compared with 
his dates of service), it was not likely related to his 
service.  The veteran also underwent a VA Audio examination 
at that time, which was conducted by an audiologist.  That 
report also contained information regarding the veteran's 
tinnitus.  Again, the veteran reported a gradual onset 
"several years ago."  After reviewing the record, the 
audiologist opined that his tinnitus was not related to the 
acoustic trauma he incurred during military service.  She 
explained that noise-induced tinnitus occurs at the time of 
the noise exposure, not after the noise has ceased, as it 
appears to have happened in this veteran's case.  

These medical opinions are the sole opinions of record 
relating to the etiology of the veteran's tinnitus, 
dizziness, and vertigo.  They were offered by competent 
medical professionals who had reviewed the claims folder and 
examined the veteran.  Each offered a reasonable basis for 
the conclusions offered.  None of the opinions are 
contradicted by the available outpatient clinical records.  
Absent evidence to the contrary, the Board is not in a 
position to further question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The credible medical 
evidence does not support a finding of service connection for 
tinnitus, dizziness, or vertigo.

The Board has considered the veteran's own assertions that 
his tinnitus and dizziness were caused by his noise exposure 
in service.  Such assertions can be afforded no probative 
weight, however, in this case.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to etiology competent.  The 
Board must rely on the credible medical evidence of record 
when determining whether a nexus exists.  

In sum, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection must be 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a disability manifested 
by dizziness, to include vertigo, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


